DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/16/2021 has been entered.
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-7, 9-11, 13-17 and 20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Fenton (US Patent 6,056,751).
With respect to claim 1, Fenton discloses a method (see figs 7-9 below) of utilizing a bondable material (fig 8, 12, abstract contact points of both components melt together) to secure a fastener (fig 8, 26), said method comprising: engaging an end effector (fig 7, 44) with at least a trailing end of the 
With respect to claim 15, Fenton discloses method of utilizing securing a fastener in a bondable material (fig 8, 12), said method comprising: engaging a fastener (Fig 8, 26) with an end effector (Fig 7, 44); positioning a leading end of the fastener in direct contact with a portion of the bondable material (See fig 8 below), wherein the bondable material is in a fixed position (fig 7, threaded into the bone); applying  ultrasonic energy to the fastener (Col. 5, ll. 7) to melt the portion of the bondable material in contact with the leading end of the fastener (col. 5, ll. 10-16, melts portion of the stationary component); and applying force (col. 5, ll. 11, friction force is created) to the fastener to insert and embed at least a portion of the fastener within the bondable material (the fastener would be pushed into the embedded material). With respect to claim 16, Fenton discloses wherein at least a portion of the fastener is mechanically interlocked within the bondable material (54 is inside of the bondable material interlocked with the openings 50). With respect to claim 17, Fenton discloses wherein further comprising retaining force on the fastener after the application of energy to allow the bondable material to cool and harden (col. 5, ll. 50-55, maintained substantially stationary). With respect to claim 20, Fenton discloses wherein the surface of the bondable material contacted by the end feature of the fastener is in a hole in the bondable material (fig 8).

    PNG
    media_image1.png
    674
    603
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 8, 12, 18 and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 2/22/2021 have been fully considered but they are not persuasive. The applicant argues that the claims do not recite bores in the bonding material but argues that the claims require a force to embed the fastener into the bonded material. The examiner respectfully disagrees. The claims do not recite that the bonding material cannot have bores and likewise does not specifically state that it is the force applied to the fastener in the melted state of the bonding material that causes the fastener to be inserted into the material. Fenton discloses a frictional force that causes the parts to be embedded permanently together to read on the claims as written. The applicant also argues that claims 1 and 15 only recite that the bondable material melts whereas Fenton discloses both the fastener and the bonded material melts. The examiner respectfully disagrees. While the claim only states that the bonding material melts it does not state that the fastener cannot melt. The examiner suggests that the applicant more clearly define the claims by stating that the bonding material begins with no holes and the combination of the vibratory energy caused melting and a downward force of the fastener causes the fastener to be inserted into the body of the bondable material. 
The rejections are deemed proper.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J COTRONEO whose telephone number is (571)270-7388.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.J.C/               Examiner, Art Unit 3773

/EDUARDO C ROBERT/               Supervisory Patent Examiner, Art Unit 3773